Case 3:18-cv-14563-BRM-TJB Document 18-1 Filed 12/17/18 Page 1 of 3 PageID: 345




                           Exhibit A
Case 3:18-cv-14563-BRM-TJB Document 18-1 Filed 12/17/18 Page 2 of 3 PageID: 346




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     NEW  JERSEY   COALITION     OF
     AUTOMOTIVE RETAILERS, INC.,

                          Plaintiff,
                                                Case No. 3:18-cv-14563-BRM-TJB
                     v.

     MAZDA MOTOR OF AMERICA, INC.

                          Defendant.


                            DECLARATION OF Kevin DiPiano

          I, Kevin DiPiano, declare:

          1.     I am the owner and dealer principal of Wayne Mazda. I have personal

    knowledge of the facts stated herein.

          2.     Wayne Mazda is a Mazda dealership located at 1244 Route 23 North,

    Wayne, NJ 07470. I have owned Wayne Mazda since August 3, 2001.

          3.     Wayne Mazda is a member of the New Jersey Coalition of Automotive

    Retailers, Inc. ("NJ CAR"). Wayne Mazda has been a member of NJ CAR for as

    long as I have owned the dealership/since August 2001.

          4.     I understand that Mazda Motor of America, Inc. d/b/a Mazda North

    American Operations ("Mazda") has a dealer support program known as the "Mazda

    Brand Experience Program 2.0 ("MBEP").
Case 3:18-cv-14563-BRM-TJB Document 18-1 Filed 12/17/18 Page 3 of 3 PageID: 347




            5.    Wayne Mazda has participated in the MBEP since its inception in July

    2018.

            6.    I do not believe that Wayne Mazda has been harmed by its participation

    in theMBEP.

            7.    I understand that NJ CAR has filed a lawsuit against Mazda seeking a

    ruling that it is unlawful for Mazda to implement the MBEP in New Jersey (the

    "Action").

            8.    I did not direct NJCar to file the Action.

            9.    I believe that the Action is contrary to the interests of my dealership,

    and I cannot support it. If the MBEP is declared unlawful, Wayne Mazda will be

    harmed because (among other things) it will no longer be able to recover the costs it

    incurred to comply with the MBEP criteria through future MBEP bonus payments.

            I declare under penalty of perjury that the foregoing is true and correct.

    Executed in Wayne, New Jersey on December~ 2018.




                                               2
